After reading this record, I cannot concur in the conclusion which the majority has reached. In view of the very serious and permanent nature of plaintiff's injuries, his great expense for hospital and medical attendance, the pain and suffering which he has and will endure as a result of the negligence of defendant, and his loss of past and future earnings, I am convinced that the verdict is, as was said in Palmer v. TheLeader Publishing Co., 75 Pa. Super. 594, 598, so unreasonable as to bring conviction "the jury must have been influenced by partiality, passion or prejudice or by some misconception of the law or the evidence." Under these circumstances, it is a denial of justice, in my opinion, not to grant a new trial to plaintiff on account of the verdict's inadequacy.
The jury, by its finding in favor of plaintiff, determined that his injuries were caused by defendant's negligence and that he himself was free from contributory negligence. It is undisputed that as a result of the accident plaintiff suffered a fractured thigh bone close to the point where it joins his body, that he was confined in the hospital for approximately a year, most of which *Page 191 
he spent in bed, that he had three operations up to the time of trial in an attempt to reset and cause the bone to heal, that his leg is still 1 1/2 inch shorter than the other and there is no complete union of the bone, that he will never be able to follow his trade as a stone mason. It is also undisputed that he has and will continue to suffer much pain and inconvenience. Conceding, arguendo, that the statement of the majority be correct that "plaintiff, by his own admission, was guilty either of having improperly obtained moneys on relief or of perjury at the trial in testifying to employment when in fact he was unemployed; the jury was well justified, therefore, in not allowing him anything for loss of past earnings or diminution of earning capacity", yet, it is perfectly clear that the amount of this verdict barely compensates plaintiff for his actual outlay of $2,628.45 for hospital and doctor bills, and gives him practically nothing for the other damages suffered by him, aside from the loss of past earnings or diminution of earning capacity. Under such circumstances, I am of the opinion that the verdict cannot be said to be substantial.
The court below in refusing a new trial stated that "The verdict seemed to the court to be merely a sympathetic verdict, not warranted by the weight of the evidence." If that be so, then the court abused its discretion in not granting a new trial for that reason, if for no other.
I would, therefore, grant a new trial.
. . . . . .
Mr. Chief Justice MAXEY and Mr. Justice HUGHES join in this dissent. *Page 192